[Letterhead of Great Plains Energy Incorporated] February 24, 2011 WRITER'S DIRECT TELEPHONE NO.: (816) 556-2608 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Ladies and Gentlemen: Great Plains Energy Incorporated and Kansas City Power & Light Company hereby separately file through the Securities and Exchange Commission's EDGAR System a combined Annual Report on Form 10-K for the fiscal year ended December31, 2010. The financial statements contained in the report do not reflect a change from the preceding year in any accounting principle or practices, or in the method of applying such principles or practices, other than in response to a standard adopted by the Financial Accounting Standards Board that creates a new accounting principle, that expresses a preference for an accounting principle, or that rejects a specific accounting principle. Sincerely, /s/ Mark G. English Mark G. English Assistant General Counsel and Assistant Corporate Secretary
